“Ee ae ey eee ee

United States Distdct Gout. ONE AL

Violation Natice asa
Let ade Cok fad Ort Moen TWiirs Bama (Print Cr tcaat He.

cca | 9579804 |5 temauez| 1029

KH ABE CHARGED WITH THE AOLLOWING VIGUATEON
Gale and ns of fig TWfons- Limi Coe LLINT Sreate Coca

 

 

 

 

 

 

 

tf Yay
Ohara: Grito. Fito Sou [oe hao 3 Aaa
SR Gude THe iNFintnd ce

Prt ee rH A dace of .o
Oe ene #

AS Assenteren ay / 8 ses 79
DEFENDANT INFORMATION Deno: Byte Lhe
eel Hate

freTenGa

irl Art trr.

 

 

 

 

 

 

 

we

“TRE Kao CA lable Gua
a APPEAMARCEIEREQURED ff ADOT ARANCE IS OFTISHAL
CO BP ees hector mot yO) Feo ee chocned, pou unsel pany tlie
en AQSeat Wtrvaay Fn ola cod ator! doe er in bau 2 pay
oO Petuchins Sppearicgurk Soa ineiciiry
be Fe, Fre bara Arecuril
= 4230 Procnanng Fae
= PAY THES AMOUNT AT -—----
wr. Cb uc Cour go 5 Total 5 Lana Cee
= : YOUR COURT DATE
as bond 6 aktieeD Oy may [°
i
i rH
Poot

 

 

a Pu a eee ok ol AS ACHR TES. Wrst moremeer du |
(eores fn ater bi 1
me tude 2!
2 Jide Bq

Gripnw Cebiagy

 

*O5 /O8D4*

  
  

(BS LS Gl Be) BaeSE wr

Document 1 Filed 02/17 ree ee ee eae tert 1

a
[state that on SRP Za an ge whils exersiang my diriea ae 8
vee

aw adoccerant giirarin tha Cantata Cranict oF 4,

Ss Mermer ois Lous pv 00079 Arribeheee bee
To Aefincencs steees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tha FoneQoing Bieber He baled Laent.
ed Ay fedonal ubsurvalion 5a Ty FSWT Reve aH ec Ho

al FKooinfurnation supplied to 1 tom iy Talk oficaet's ob sorwrion
| ether ‘aap ali above)
“Tuectara are penalty st aqury har tha Knferteige which | harm set oth abewe ond on tha

 
 

 

eo Wodonga ue ead eee a a | -ny Knomecgo.
‘2 ig

ppc gn as] freq ( ae

5

Bhrobable causa has Dear ehabed dat the leas Aa

bo
eeaied on:

 

Taha (monday) =| US. poets Judge

RUMAT © bear nalieied & ecu PARE = formore peng eetiorr
GPL = Gommertal ites foen OW = Got val eorecta ton pore
